Citation Nr: 0311641	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities prior 
to October 8, 1991.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 21, 2001, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In a July 11, 2001, decision, the Board denied the veteran a 
total disability rating based on individual unemployability 
due to service-connected disabilities prior to October 8, 
1991.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court).  

In a November 2002 order, the Court granted the parties' 
Joint Motion for Remand of the Board's July 11, 2001, 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities prior to October 8, 
1991, to the Board for issuance of a readjudication decision 
that takes into consideration Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 
(2002).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Effective from October 8, 1991, the veteran has been 
entitled to a 100 percent schedular rating for service-
connected post-traumatic stress disorder.  

3.  In August 2000, VA received the veteran's claim for total 
disability based on individual unemployability.  


CONCLUSION OF LAW

The veteran's claim for an effective date earlier than 
October 8, 1991, for the award of total disability based on 
individual unemployability lacks entitlement under the law.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.340, 3.341, 4.16, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in January 2001, March 2001, May 2001, and March 2003, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and an April 2001 Statement of the Case, provided to 
both the veteran and his representative, provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

The sole question for the Board to consider is whether the 
evidence in the record suggest a rational basis for 
assignment of an effective date prior to October 8, 1991, 
bearing in mind that the veteran did not actually file a 
claim for a total rating until August 2000, when VA received 
the veteran's request that a 100 percent disability rating be 
made effective from the time of his discharge from military 
service.  The veteran clarified his intentions in February 
2001 indicating that he wanted consideration of a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected disabilities, particularly PTSD, 
effective from the time of his separation from military 
service (August 1967) until the effective date of the 
assignment of a 100 percent scheduler rating for his service-
connected PTSD (October 1991).  

According to the governing legal and regulatory authority, 
the effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  The 
effective date of the award of an increase in the rate of 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, 
provided that a claim [in the form prescribed by the 
Secretary of the VA] is received within one year from such 
date; otherwise, the effective date of the award is the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o), (o)(2).  

The veteran's August 2000 claim for total rating based on 
individual unemployability is a new claim, separate and 
distinct from the veteran's claim for increase in evaluations 
for his service-connected disabilities, which the RO had 
decided in numerous prior final decisions.  Furthermore, in 
maintaining that he is entitled to an earlier effective date 
for his total disability rating based on unemployability, the 
veteran does not specifically challenge the adequacy of those 
prior final decisions that were rendered by the RO.  
Consequently, those decisions are final and binding on the 
veteran in the absence of clear and unmistakable error, which 
has not been alleged by either him or his representative.  
See 38 C.F.R. § 3.105(a); Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  

For an effective date earlier then the date of receipt of the 
veteran's August 2000 claim for a total rating by reason of 
individual unemployability, there must be evidence within the 
year prior to the receipt of the veteran's claim for a total 
rating which is factually ascertainable that the veteran's 
service-connected disabilities rendered the veteran 
unemployable.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  See 
38 C.F.R. § 3.340.  In cases where the schedular rating is 
less than 100 percent, a total disability rating may be 
assigned when the individual is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disability, without regard to advancing age.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings 
for compensation may be assigned, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

In the veteran's case, effective from August 1967 to April 
1980, he was service connected for anxiety reaction, with 
depressive features, rated 30 percent disabling; shell 
fragment wounds of his legs, neck, and chest, with retained 
foreign body, rated 0 percent disabling; scar on the right 
foot, rated 0 percent disabling; and fracture of the second 
right toe, rated 0 percent disabling.  Effective from April 
1980, the RO increased the 30 percent rating for anxiety 
reaction to 50 percent and continued the noncompensable 
rating for each of the other service-connected disabilities.  
The disability evaluations remained in effect until a 100 
percent evaluation was assigned for PTSD (formerly rated as 
anxiety reaction) and 10 percent ratings were assigned for 
some of his other disabilities, all effective from January 
1992.  Subsequently, the effective date for the 100 percent 
rating for PTSD was adjusted to be effective from October 
1991.  

Under the circumstances, the veteran's service-connected 
schedular ratings for his disabilities did not meet the 
criteria under 38 C.F.R. § 4.16 for consideration of a total 
rating based on individual unemployability at any time 
between the time of his separation from active military duty 
and the effective date of the assignment of a 100 percent 
schedular rating for PTSD.  For each of the numerous rating 
decisions issued by the RO during the period at issue, the RO 
reviewed the evidence of record, including many VA 
examination and hospitalization reports in determining the 
disability evaluations assigned the veteran's various 
service-connected disorders, to include his service-connected 
neurosis.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  In addition, the veteran was specifically 
notified of each and every one of those decisions and 
apprised of his appellate rights.  He never perfected an 
appeal of any decision rendered during the period at issue.  
Hence, each of those RO decisions became final, absence the 
presence of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302, 
20.1103.  As noted earlier in this decision, neither the 
veteran nor his representative has raised any pleading 
alleging clear and unmistakable error in any RO decision 
rendered between the time of his separation from service and 
the effective date of the schedular 100 percent scheduler 
rating assigned for PTSD.  

Rather, the veteran maintains that between the time of his 
separation from active duty service (August 1967) to the 
effective date of a 100 percent schedular rating assigned his 
service-connected PTSD (October 1991), there was evidence in 
the record of his inability to obtain and retain employment 
due to his service-connected disabilities, particularly, his 
chronic, acquired neurosis.  Hence, every time he applied for 
an increased rating for his service-connected neurosis, he 
maintains each increased rating claim was a claim for TDIU, 
as the maximum rating possible.  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  Likewise, recent 
decisions, namely, Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 (2002), 
have reiterated that once a veteran has submitted evidence of 
a medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and VA must 
consider a claim for TDIU.  

At this point it is important to note that neither the 
veteran nor his representative has raised the allegation that 
clear and unmistakable error (accompanied by specific 
arguments as to what the alleged error was and, unless it is 
the kind of error that, if true, would be clear and 
unmistakable on its face) was contained in any final RO 
decision promulgated between the time of the veteran's 
separation from active military service (August 1967) and the 
effective date of the assignment of a 100 percent schedular 
rating for service-connected PTSD.  In the absence of such 
allegation and arguments, the issue of whether there was 
clear and unmistakable error in any prior final RO decision 
is not currently before the Board.  

However, for continuity sake, the Board notes that, in 
January 1992, VA received the veteran's claim for an 
increased rating for his chronic, acquired neurosis.  In an 
August 1992 rating decision, the RO increased the disability 
rating for PTSD from 50 percent to a 100 percent schedular 
rating, effective from January 6, 1992, the date of receipt 
of the claim for an increase.  The veteran was notified of 
the RO's August 1992 decision, and apprised of his appellate 
rights.  He did not appeal, and the RO's August 1992 rating 
decision became final.  The RO, in a rating decision dated in 
December 1995, continued the 100 percent scheduler rating for 
PTSD.  He was notified of the decision, and apprised of his 
appellate rights.  He did not appeal that RO decision, and 
the decision became final.  

In January 1996, VA received the veteran's request that an 
effective date earlier than January 1992 for the assignment 
of the 100 percent scheduler rating for PTSD be awarded.  The 
RO granted the veteran's request in February 1996 and 
assigned October 8, 1991, as the effective date for 
assignment of the 100 percent schedular rating for PTSD.  The 
veteran was notified of the decision and advised of his 
appellate rights.  He did not appeal the October 1991 
effective date, and the RO's February 1996 rating decision 
became final.  

Without looking behind each of the final RO decisions 
promulgated between August 1967 and October 1991, the Board 
can note that it would appear that the RO, for each of its 
decisions, had consistently reviewed the medical evidence 
available through each rating decision and had taken into 
consideration the veteran's service-connected medical 
disabilities, to include his service-connected neurosis, and 
the effect his service-connected disabilities had on the 
veteran's ability to obtain and retain gainful employment.  
Those medical records show that he was being treated for 
personality disorder and alcohol abuse (which are not 
service-connected), in addition to a service-connected 
chronic, acquired neurosis.  It is important to point out 
that, TDIU requires unemployability due to service-connected 
disability, not service-connected disability in combination 
with nonservice-connected conditions.  Also, the above-
mentioned medical records reflect that, although there were 
periods where the veteran was not working, or working part-
time, there are also records showing that he was gainfully 
employed for reasonable periods of time, despite his 
extensive treatment for alcohol abuse, personality disorder 
and service-connected neurosis.  

In addition, the Board notes that besides his service-
connected disabilities, he has a number of nonservice-
connected conditions not already mentioned, to include 
degenerative joint disease, degenerative arthritis, and tinea 
pedis, which, according to the medical records, have also 
played an important part in his unemployability.  Further, 
the veteran has not submitted medical opinion that it is his 
service-connected disabilities, and those alone, that have 
caused individual unemployability.  Notwithstanding that a 
claim for an increased rating could potentially be a claim 
for a total rating, if there is submitted evidence of 
unemployability or evidence in the record of such due to 
service-connected disability, the fact remains that, in the 
veteran's case, the RO has taken into consideration the 
veteran's medical records in support of his claims for 
increase; the RO has assigned the maximum rating available 
under the applicable rating criteria, given the evidence then 
available; and the RO has notified the veteran of each and 
every rating action.  He never perfected an appeal; the RO 
decisions became final; and neither the veteran nor his 
representative raised any pleading alleging clear and 
unmistakable error in any RO decision rendered between the 
time of his separation from service and the effective date of 
the schedular 100 percent scheduler rating assigned for PTSD.  

As noted earlier in this decision, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later date (emphasis added).  In the case of 
disability compensation, the effective date of the award for 
increase is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

In the veteran's case, he filed his claim for TDIU, which is 
a claim for increased compensation, in August 2000.  If, 
hypothetically, the Board were to grant the veteran's request 
for such benefits, the effective date of such benefits would 
be August 2000, date of receipt of the claim, or, at the 
earliest, August 1999, depending on the information contained 
in the evidence of record within the year prior to receipt of 
the August 2000 claim.  However, and most importantly, both 
the VA General Counsel, in VA O.G.C.Prec. Op. No. 6-99 (June 
7, 1999), and the United States Court of Appeals for Veterans 
Claims, in Herlehy v. Principi, No. 99-1667 (U.S. Vet. App. 
June 7, 2001) (per curiam), have determined that a claim for 
TDIU may not be considered when a schedular 100 percent 
rating is in effect.  In the veteran's situation, any 
effective date for TDIU, if it were to be granted, would be 
sometime between August 1999 and August 2000, which is during 
the period a 100 percent schedular rating is in effect.  
Hence, any finding of TDIU during that period would be moot, 
and the veteran's claim for TDIU due to service-connected 
disabilities prior to October 1991 is dismissed.  Although 
the veteran cites to Roberson, 251 F.3d 1378, and Bowling in 
support of his claim for an effective date earlier than 
October 8, 1991, for the award of TDIU, those cases are 
inapplicable as the Board's dismissal in this case is based 
on the absence of legal merit and lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities prior to October 8, 
1991 is dismissed.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

